Citation Nr: 1432355	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-45 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left hip condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to the benefit currently sought on appeal.  

The Veteran presented testimony at a video conference hearing chaired by the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing has been associated with the claims file.  

In April 2012, the Board denied the Veteran's service connection claim for a left hip condition and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a February 2014 memorandum decision vacating and remanding the Board's denial for proceedings consistent with that decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current left hip condition that is related to an injury he alleges he sustained while in service when he was hit with a dropped bag of flour.  In the April 2012 decision, the Board denied the issue of entitlement to service connection for a left hip condition as the Veteran did not have a current diagnosis of a hip condition and the Veteran's service treatment records did not reveal an in-service hip injury.  However, in the Court's February 2014 memorandum decision, it held that the Board failed to provide adequate reasons and bases for its determination that VA did not have a duty to provide the Veteran with an examination for his left hip condition.  Specifically, the Court stated that the Board incorrectly found that a lack of diagnosis of a hip disability affirmatively established that the Veteran did not have a current hip disability.  As such, the Board will direct that the Veteran be accorded a VA examination upon remand.     

Additionally, the RO shall obtain outstanding pertinent VA treatment records dated since November 2009 and pertinent private treatment records from Kaiser Permanente dated since June 2008. 

Accordingly, the case is REMANDED for the following action:

1. Gather any outstanding pertinent records of VA treatment for a left hip condition dated since November 2009 and associate them with the file.  If no additional records are available, include documentation of the unavailability in the claims file. 

2. Afford the Veteran an additional opportunity to submit or identify any other information that is not evidenced by the current record, including any private treatment records he considers relevant to the issue, to include pertinent records from Kaiser Permanente dated since June 2008.

3. Then, schedule the Veteran for an appropriate VA examination to address the nature and etiology of any left hip disorder found to be present.  All appropriate testing should be undertaken in connection with the examination.   

Based on examination of the Veteran and review of the claims file, the examiner should diagnosis any left hip disorder found to be present.  

The examiner should then opine as to whether it is at least as likely as not that any identified left hip disorder is etiologically related to the Veteran's active service.  
In rendering the opinion, the examiner should specifically review and discuss the Veteran's November 1973 VA treatment record indicating that the Veteran had left hip pain for five years and the February 1974 radiographic report indicating a normal hip. 

The basis for the conclusions expressed should be thoroughly explained.  

4. Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



